OPINION ON APPELLANT’S MOTION FOR REHEARING AFTER PETITION FOR DISCRETIONARY REVIEW REFUSED
PER CURIAM.
Appeal is taken from a conviction for the offense of aggravated assault. After finding appellant guilty, the jury assessed punishment at twenty (20) years and a 10,000 fine. The Court of Appeals affirmed Appellant’s conviction. Palmer v. State, 716 S.W.2d 174 (Tex.App.—Houston [14th Dist.] 1986). This Court refused appellant’s petition for discretionary review on October 14, 1987.
*452Two grounds for rehearing are presented in the motion for rehearing. Both grounds for rehearing relate to the grounds for review originally presented in appellant’s petition for discretionary review. In his first ground for review, appellant urged the court of appeals erred in finding no error with respect to various reputation questions asked of state’s witnesses during the punishment phase. In his second ground for review, appellant urged the court of appeals erred in finding no error in allowing the state to make use of a diagram during trial because the diagram could not be seen by appellant.
In his first ground for rehearing, relating to the alleged erroneous reputation questions, appellant argues that refusal of his petition constitutes “aceept[ance of] the reasoning and analysis of the court of appeals.” Appellant is mistaken. As in every case, this Court’s decision to refuse a petition for discretionary review should not be construed as approval by this Court of the language or reasoning used by the court of appeals in reaching a decision.
With this understanding, appellant’s motion for rehearing is denied.